 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 Shakirah Brightly,
                                                                     Civil Action No: 2:21-cv-11620
 individually and on behalf of all others similarly situated,
                                           Plaintiff,                CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
        -v.-
 Northstar Location Services, LLC;

 and John Does 1-25.

                                        Defendant(s).

       Plaintiff Shakirah Brightly brings this Class Action Complaint by and through her

attorneys, Stein Saks PLLC, against Defendant Northstar Location Services, LLC (“Northstar”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). Congress was concerned that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. It concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).




                                                                                                  1
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 2 of 10 PageID: 2




       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged." Id. § 1692(e). After determining that the existing

consumer protection laws were inadequate. Id. § 1692(b), the Act gave consumers a private cause

of action against debt collectors who fail to comply with it. § 1692k.

                                   JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

the claim occurred.

                                    NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

       7.      Plaintiff is a resident of the State of New Jersey, County of Essex.

       8.      Defendant Northstar is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 4285 Genesee Street Cheektowaga, New

York 14225.
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 3 of 10 PageID: 3




       9.      Upon information and belief, Defendant Northstar is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

       11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of:

               a. all individuals with addresses in the State of New Jersey;

               b. to whom Defendant Northstar sent a collection letter;

               c. attempting to collect a consumer debt;

               d. in two sub-classes where the letter

                         1. states that the consumer has agreed to a payment arrangement although

                            the consumer never agreed to any payment arrangement; or

                         2. fails to state whether or not the listed payment arrangement is to settle

                            the debt in full;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 4 of 10 PageID: 4




       14.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

       15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communication to consumers, in the forms attached as Exhibit

A, violate 15 U.S.C. §§ 1692e and 1692f.

       16.     The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

her attorneys have any interests which might cause them not to vigorously pursue this action.

       17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist

                   as to all members of the Plaintiff Class and those questions predominance over

                   any questions or issues involving only individual class members. The principal
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 5 of 10 PageID: 5




                   issue is whether the Defendants' written communication to consumers, in the

                   forms attached as Exhibit A, violate 15 U.S.C. § l692e and §1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class

                   members. The Plaintiff and all members of the Plaintiff Class have claims

                   arising out of the Defendants' common uniform course of conduct complained

                   of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a

                   single forum efficiently and without unnecessary duplication of effort and

                   expense that individual actions would engender.

       18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 6 of 10 PageID: 6




        19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

        20.     Plaintiff repeats the above paragraphs as if set forth here.

        21.     Some time prior to January 12, 2021, an obligation was allegedly incurred to non-

party American Honda Finance Corporation (“Honda”).

        22.     The obligation arose out of a transaction in which money, property, insurance or

services, of which the subject transactions, were incurred for personal purposes, specifically

financing for a car.

        23.     The alleged Honda obligation is a "debt" as defined by 15 U.S.C. § 1692a (5).

        24.     Honda is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

        25.     Upon information and belief Honda contracted with the Defendant Northstar to

collect the alleged debt.

        26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                               Violation – January 12, 2021 Collection Letter

        27.     On or about January 12, 2021, Defendant sent the Plaintiff a collection letter

regarding the alleged debt owed to Honda . A copy of this letter is attached as Exhibit A.

        28.     The collection letter states: “This letter will confirm your agreement with the

following payment arrangement.”
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 7 of 10 PageID: 7




       29.       The Letter then lists three payments of $4,078.00 each, due on January 27, 2021,

   March 27, 2021 and February 27, 2021, based on this “agreement”.

       30.       Plaintiff never agreed to this, or any, payment arrangement.

       31.       The Letter is false, deceptive and misleading in claiming the consumer is a party to

a payment agreement to which the consumer never agreed.

       32.       The letter also fails to state whether or not the debt will be considered settled if the

consumer makes the listed payments.

       33.       Defendant’s actions were false, deceptive, and/or misleading.

       34.       Plaintiff was fearful, concerned, and confused by the Letter.

       35.       Plaintiff was therefore unable to evaluate her options of how to handle this debt.

       36.       Because of this, Plaintiff expended time, money, and effort in determining the

   proper course of action.

       37.       In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

       38.       These violations by Defendants were knowing, willful, negligent and/or intentional,

   and the Defendants did not maintain procedures reasonably adapted to avoid any such

   violations.

       39.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

   Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

   Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect

   to any action for the collection of any consumer debt.

       40.       Defendant’s deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 8 of 10 PageID: 8




   ability to intelligently respond to Defendant’s collection efforts because Plaintiff could not

   adequately respond to Defendant’s demand for payment of this debt.

       41.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendant’s debt collection.

       42.     Plaintiff was confused and misled to her detriment by the statements in the dunning

   letter, and relied on the contents of the letter to her detriment.

       43.     Plaintiff would have pursued a different course of action were it not for Defendant’s

   statutory violations.

       44.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

   Plaintiff has been damaged.

                                 COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

       45.     Plaintiff repeats the above paragraphs as if set forth here.

       46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       47.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

       48.     Defendant violated said section by:

               a. Making a false and misleading representation of the settlement status and

                   character of the debt in violation of §1692e (2);

               b. Using false and deceptive means to collect a debt in failing to state whether or

                   not a settlement offer would be considered payment in full, in violation of §§

                   1692e and 1692e (10).
 Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 9 of 10 PageID: 9




        49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

        50.     Plaintiff repeats the above paragraphs as if set forth here.

        51.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692f.

        52.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

        53.     Defendant violated this section by

                a. Making an unfairly false and misleading representation of the settlement status

                    and character of the debt;

                b. Unfairly using false and deceptive means to collect a debt in failing to state

                    whether or not a settlement offer would be considered payment in full.

        54.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

        55.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF
Case 2:21-cv-11620-KM-CLW Document 1 Filed 05/21/21 Page 10 of 10 PageID: 10




       WHEREFORE, Plaintiff Shakirah Brightly, individually and on behalf of all others

similarly situated, demands judgment from Defendant Northstar as follows:

          i.   Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

        ii.    Awarding Plaintiff and the Class statutory damages;

        iii.   Awarding Plaintiff and the Class actual damages;

        iv.    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

         v.    Awarding pre-judgment interest and post-judgment interest; and

        vi.    Awarding Plaintiff and the Class such other and further relief as this Court may

       deem just and proper.


   Dated: May 21, 2021                                      Respectfully submitted,

                                                            Stein Saks PLLC

                                                            /s/ Eliyahu Babad
                                                            By: Eliyahu Babad, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500 ext. 121
                                                            Fax: (201) 282-6501

                                                            Attorneys for Plaintiff
